Citation Nr: 1547950	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  15-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a November 6, 1946, rating decision, which denied service connection for a back disability, contained clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1944 to August 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  While this rating decision considered several additional issues, and the March 2015 statement of the case included issues other than those listed in the case caption above, the Veteran's May 2015 substantive appeal limited his appeal to the matter of whether a November 6, 1946, rating decision, which denied service connection for a back disability, contained clear and unmistakable error.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  In a November 6, 1946, rating decision, the Veteran's claim of entitlement to service connection for a back disability was denied on the basis that there was no evidence of a current disability manifested by back pain. 
 
2.  The Veteran has not alleged an outcome determinative error of law or fact in the November 6, 1946, rating decision.  


CONCLUSION OF LAW

The criteria for revision or reversal of the November 6, 1946, rating decision, which denied service connection for a back disability, on the basis of clear and unmistakable error, are not met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has several duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  These provisions are not, however, applicable to a claim based on clear and unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001). 

A review of the record reveals that a rating decision dated November 6, 1946, denied entitlement to service connection for a back disability.  The Veteran submitted a statement in November 1946 further describing his back pain, after which a January 1947 rating decision confirmed and continued the November 1946 denial of the claim.  Despite receiving notice of this decision and notice of his appellate rights, the Veteran did not perfect an appeal, and thus the November 6, 1946, rating decision is final.  38 U.S.C.A. § 7105.  Rating decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

In April 2014, the Veteran filed a statement in which he alleges CUE in the denial of service connection for a back disability in the November 6, 1946, rating decision.  The RO denied the CUE claim by way of the July 2014 rating decision on appeal, after which the Veteran timely perfected an appeal. 

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.   Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

In sum, in order to establish CUE, a three-pronged test to must be satisfied.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

In September 1946, one month after his separation from service, the Veteran submitted a claim of entitlement to service connection for a back disability, based upon his experiencing "pain in the lower back at times causing pain and soreness for 2 or 3 days at a time."  At the time of the November 6, 1946, rating decision, the evidence of record included the Veteran's service treatment records and his September 1946 claim.  The RO reviewed the Veteran's service treatment records, observing that his records do not include evidence of a disability.  Based upon these findings, the RO denied the Veteran's claim.

In support of his claim of CUE in the November 6, 1946, rating decision, the Veteran submitted a statement in April 2014 asserting his belief that "this letter from Wash. D.C. VA establishes a starting point for a 'clear and unmistakable error' claim in the enclosed letter dated 29 Dec. 1947."  In his August 2014 notice of disagreement, the Veteran stated "I believe that the VA will find that I filed S.C. claim for back problems in 1946.  There was much confusion and for whatever reason my S.C. claim was never finished back then."  With his May 2015 substantive appeal, the Veteran again stated, "I applied for S.C. back problems in 1946...I have been trying all these years to complete my 'claim for justice.'"  The December 1947 letter referenced by the Veteran in his claim, and also submitted with his substantive appeal, is a letter related to the Veteran's appointment to the Naval Reserve, which noted that the Veteran filed a claim related to back pain in 1946.  The conclusion in this letter was that the Veteran was indeed physically qualified to serve in the Naval Reserves.

In sum, the Veteran has generally alleged CUE exists in the November 6, 1946, rating decision, but has not alleged any particular errors on the part of the RO.  The Board recognizes that the Veteran's service treatment records include a notation in service of back pain, intermittent, lasting two to three days, which was referenced in the December 1947 letter related to service in the Naval Reserves.  The Veteran's service entrance and separation examinations are without notation of any abnormality of the spine.  The RO determined that no back disability existed in the record and denied the claim on this basis in November 1946.  The Veteran has only alleged that the December 1947 letter "establishes a starting point" for a CUE claim, and that he filed his claim in 1946.  The Veteran has not specifically alleged any error on the part of the RO in the prior rating decision.  Claims for CUE must be pled with specificity.  Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).  The Veteran has not asserted any outcome determinative error of fact or law. 

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO on November 6, 1946, and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different). Thus, the Board finds there was no CUE in the November 6, 1946, rating decision and the determination is final.



ORDER

The claim that the November 6, 1946, rating decision that denied entitlement to service connection for a back disability contained CUE is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


